Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Michael Ram on 09/09/2021.
The application has been amended as follows:
Claim 10 is cancelled.
Claims 1, 11, 13 and 14 have been amended as follows:

Claim 1.	(Proposed Amendment)	The electrical battery of claim [[10]] 12 wherein the one or more layers of the preformed, cast flexible Al2TiO5 or Yttria Stabilized Zirconia ceramic battery separator comprise a substantially flat ceramic film having a thickness from about 25 -290 µm.

Claim 11.	(Proposed Amendment)	The electrical battery of claim [[10]] 12 wherein the layered structure is formed into a rolled structure.

The lithium oxyhalide battery of claim 12 wherein the 2TiO5 or Yttria Stabilized Zirconia ceramic battery separator is formed by      
casting a film of ceramic particles in combination with a fugitive organic binder, said particles in a first instance a final size after milling ranging from 15-30 µm and in a second instance a final size after milling from 5- 20 µm to form a tape,
drying the tape at ambient temperature with relative humidity (RH) ranging from 30-60%
pressing the dry tape at and about 25-52oC,

placing the dry tape on an inert substrate and heating the dry tape in air at least 1500 ºC for at least 8 hours to form a fired tape, and
cooling the fired tape to room temperature over a period of 2-12 hours.


Claim 14.	(Proposed Amendment)	The lithium oxyhalide battery of claim 13 forming the flexible Al2TiO5 or Yttria Stabilized Zirconia ceramic battery separator by applying pressure to the dry tape  during the formation of the fired tape 

Allowable Subject Matter
Claims 1-9 and 11-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art, Schreiber et al. and Herle, teach the claim limitations except, “a lithium oxyhalide battery comprising layers of negative and positive electrode materials, the layers of said negative and positive electrode materials spaced apart by one or more layers of a flexible Al2TiO5 or Yttria Stabilized Zirconia ceramic battery separator.”
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINGWEN R ZENG whose telephone number is (571)272-6649.  The examiner can normally be reached on 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on (313) 446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LINGWEN R ZENG/Examiner, Art Unit 1723